DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Claims 16-35 are pending.  Claims 26-29 are withdrawn.  

No new grounds of rejection are set-forth.  The rejections below are maintained from the non-final office action.  The following action is made final.



Claim Rejections - 35 USC § 103
Claim(s) 16-25 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0092836 (herein Eichenauer) in view of EP 0328960 (herein Zabrocki) and US 2004/0132905 (herein Eichenauer-2).
In setting forth the instant rejection, a machine translation of Zabrocki has been relied upon.  
As to claims 16 and 25, Eichenauer discloses a thermoplastic  molding compositions (paragraphs 1-5, 15, 49 and examples) consisting of (note that no other components are required):
a combination of two graft copolymers referred to in Eichenauer as I) and II) in paragraph 7 and paragraph 8, which have a polybutadiene latex sizes of 230 to 330 nm (paragraph 7) and 340 to 480 nm (paragraph 8) prepared from seed polymerization of a latex have a diameter of 10 to 220 nm (paragraph 11).  The graft copolymers are prepared via emulsion polymerization of styrene and acrylonitrile with an inorganic persalt (e.g. ammonium persulfate and potassium peroxodisulphate, see paragraph 41 and examples) in a weight ratio of 95:5 to 50:50 onto the polybutadiene latexes.  
a graft rubber  (referred to as III, paragraph 9)) obtained by emulsion polymerization with an inorganic persalt (e.g. ammonium persulfate and potassium peroxodisulphate, see paragraph 41 and examples) with styrene and acrylonitrile at 95:5 to 50:50 (paragraph 9) with a polybutadiene latex C with a diameter of 10 to 220  nm (paragraph 11).  
at least one rubber free copolymer matrix of styrene and acrylonitrile at a ratio of 95:5 to 50:50.  
Eichenauer discloses that the amount of I, II and III (P-I and P-II) is 5-50 and the amount of composition F (rubber free copolymer) is 50-95.  See paragraph 13.
Paragraph 34 teaches that PI (from latex A and B) and PII (from latex C) can be prepared in the separately.  The examples illustrate forming PI in one reactor and PII in a separate (e.g. example 10).  The coagulation is performed in an electrolyte aqueous solution with salts (magnesium sulfate) and acids (acetic acid).  See examples.
The limitation of co precipitation of PI and PII followed by mixing with P-III is a process limitation in a product by process claim.  
Further, Zabrocki discloses similar compositions of graft copolymers.  See abstract, paragraph 6 and examples.  Zabrocki discloses that coagulating into powders (precipitating) the latexes together yields high toughness and good processability.  See paragraph 5.  Moreover, Eichenauer-2 teaches that co-precipitation of at least two graft polymers (which includes trimodal compositions of three graft polymers) is advantageous (paragraph 9 of Eichenauer-2) in achieving the desired properties such as less pinholes, good flow and good stress cracking resistance.  See paragraphs 8-9. of Eichenauer-2.  Eichenauer-2 teaches that the graft copolymers are first coprecipiated then mixed with SAN (P-III) and other additives.  See examples. The precipitation is performed in an electrolyte aqueous solution with salts (magnesium sulfate) and acids (acetic acid).  See paragraph 109 of Eichenauer-2 and paragraph 11 of Zabrocki.
Therefore, it would have been obvious at the time of the invention to have modified the composition of Eichenauer via coagulating (precipitating) the graft rubbers together as suggested by Zabrocki and Eichenauer-2 because one would want to improve the toughness and processability (paragraph 5 of Zabrocki) in addition to less pinholes, good flow and good stress cracking resistance (paragraphs 8-9 of Eichenauer-2).
Also see examples 8-10 in table 1, which have amounts within the claimed ranges.
As to the new limitation regarding the amount o f5 to 30 wt% graft rubber mixture in solution, Eichenauer is silent on the coprecipitation step.  However, the graft rubbers are typically 20 wt% solids.  See e.g. example 1 of Eichenauer.  Therefore, there is motivation to utilize the same solid content, which is within the claimed range, given that 
As to claim 17, see paragraph 38 and examples.
As to claim 18, see paragraphs 24-25 teaching identical amounts for latex A.  Also see examples.
As to claim 19, see paragraphs 26-27 teaching identical amounts for latex B. Also see examples.
As to claim 20, see paragraphs 28-29 teaching identical amounts for latex C. Also see examples.
As to claim 21, see paragraphs 17-19, teaching at least 50 wt% butadiene with the optional additional comonomer being copolymerizable.  Also see examples.
As to claim 22, see the examples, wherein A to B is about 50:50 (e.g. paragraph 116).  Note that all examples are within the claimed range.
As to claim 23, see paragraph 14 teaching identical amounts.  Also see examples.
As to claim 24, see paragraph 37 teaching 15 to 50 parts by weight of styrene and acrylonitrile and 50 to 85 parts by weight of polybutadiene.  Also see examples.
As to claim 30, see paragraph 1-5 and 90 teaching moldings obtained from the composition.
As to claim 31, paragraphs 24-25 teach identical amounts.  Also see examples.
As to claim 32, paragraphs 26-27 teach identical amounts.  Also see examples.
As to claim 33, paragraphs 28-29 teach identical amounts.  Also see examples.
As to claim 34, see paragraph 14 teaching identical amounts.  Also see examples.
As to claim 35, Eichenauer is silent on the moisture content.  However, both Eichenauer and Eichenauer-2 exemplify drying the rubbers at 70oC, which is identical to how the drying to the claimed moisture content is performed in the instant invention.  Thus, it is reasonable to take the position that the Eichenauer graft rubbers would have the claimed moisture content.  Further, the limitation is a product by process limitation, which is given little patentable weight absent a showing because the compositions are identical.  

Response to Arguments
Applicant’s arguments and declaration have been carefully considered.  However, they are not persuasive.  

The declaration compares trimodal coprecipitated (E1) vs trimodal separately precipitated (E2), bimodal coprecipitated (E3) vs bimodal coprecipitated (E4) vs monomodal compositions (E5-E7).  Which shows a general trend of higher toughness (Notched impact) from monomodal to trimodal and from separately precipitated to coprecipitated.  However, Eichenauer already that the trimodal compositions have improved high toughness (impact).  With respect to improving on Zabrocki teaches that coprecipitation, paragraph 11 of already teaches that coprecipitation improves toughness.  In other words, the data showing improvement on trimodal over bimodal and monomodal would be expected from the prior art.  Additionally, the improvement on 
Again, it is noted that the declaration details the improvements of monomodal vs bidmodal vs trimodal and coprecipitation, however the prior art already teaches these changes.

Applicant argues that the new amendments (5 to 30 wt% of the graft rubber mixture), however this is a process limitation in a product by process claim and the amount in the emulsion has little affect since the water is removed during precipitation.  Thus, the product would be substantially identical.


Applicant argues that Eichenauer refers to a composition with three different graft copolymers (trimodal), while Zabrocki is directed towards a bimodal (two graft copolymers) with slightly different monomers. 
Specifically, the differences are noted.  Neither reference limits bimodal or trimodal.  Nevertheless, both references are teaching references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, Eichenauer-2 teaches that co-precipitation of at least two graft polymers.  To 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764